GERALD M. SMITH, Judge,
concurring.
I fully concur in the majority opinion of Judge Grimm. I write this opinion to address the issue raised by the dissenting opinion.
The dissent concludes that the language of § 556.046 RSMo 1994, mandates reversal because misdemeanor stealing is a lesser included offense of robbery first degree and there was a basis for acquitting defendant of the robbery charge and convicting him of the misdemeanor stealing. That conclusion is premised upon the portion of the statute which reads:
A defendant may be convicted of an offense included in an offense charged in the indictment or information, (emphasis supplied)
§ 556.046.1 RSMo 1994.
A defendant may not be convicted of an offense not charged in the indictment or information. In contemplation of law a charge of one crime covers all lesser crimes necessarily included within it. State v. Stone, 571 S.W.2d 486 (Mo.App.1978) [1-4]. The definition of a lesser included offense was stated in State v. Amsden, 299 S.W.2d 498 (Mo.1957) [11,12]:
“ ‘If the greater of two offenses includes all the legal and factual elements of the lesser, the greater includes the lesser; but if the lesser offense requires the inclusion of some necessary element not so included in the greater offense, the lesser is not necessarily included in the greater’.”
It is apparent from that definition that allegations of the facts necessary to charge the greater offense by necessity also allege all of the facts necessary to charge the lesser included offense. Such offenses may not be identified in the charging document as the greater offense is, but each such offense is in fact charged. The sufficiency of an indictment or information is determined by whether it contains the essential elements of the offense as set out in the statute and clearly apprises the defendant of the facts constituting the offense. Parker v. State, 836 S.W.2d 469 (Mo.App.1992) [3]. As stated in State v. McNaughton, 924 S.W.2d 517 (Mo.App.1996) [34-36]:
*926To sustain conviction of a lesser included offense, the greater crime for which the defendant is specifically charged must include in the charging document a description of the manner in which the greater crime was committed and allegations essential to constitute a charge of a lesser included offense. (Cite omitted)
Section 556.046 does not limit its language to the offense charged in the charging document, but applies rather to an offense charged. As indicated above lesser included offenses are by definition charged in the indictment or information.
Paragraph 2 of § 556.046 is quoted in the majority opinion and need not be restated here. It essentially provides that no instruction on a lesser included offense need be given unless there is a basis for acquitting the defendant of the higher offense and convicting him of the lesser. Where there are a series of lesser included offenses, as here, application of that section requires that each lesser included offense be considered as a charged offense for purposes of determining whether a still lesser offense shall be instructed on. Second degree robbery is a lesser included offense of first degree robbery; stealing from the person is a lesser included offense of second degree robbery; misdemeanor stealing is a lesser included offense of stealing from the person. Each of these offenses is charged in the indictment and information and the court must determine in serial fashion whether there is a basis for acquitting the defendant of the higher offense and convicting him of the lower. As the majority opinion establishes there was a basis for submitting robbery second degree as a lesser included offense of robbery first degree, and a basis for submitting stealing from the person as a lesser included offense of robbery second degree. There was no basis, however, for submitting misdemeanor stealing as a lesser included offense of stealing from the person.